DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered. Claims 98-102, 105-107, 109-114, and 117 are pending; claims 110-114 and 117 remain withdrawn from prosecution for being drawn to non-elected subject matter. Claims 98-102, 105-107, and 109 are currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 98 and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim mentions the phrase: “or a or a position corresponding thereto” when referring to SEQ ID NOs: 179 and 180 that could have mutations at positions 144-154. SEQ ID NOs: 179 and 180 are identical but for the amino acids at position 23 (K for 179 and R for 180). Thus, the regions 144-154 are identical and the “or a position corresponding thereto” is not understood.
The metes and bounds of the claim could not be determined.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 106, 107, and 109 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses the chimeras comprising the anti-PD-L1 heavy-chain-only antibody (VHH) having the SEQ ID NO: 158 and the human interferon α mutants Q124R, R33A/E120R (both not corresponding to the limitations of the independent claim 98) and R149A (which fulfills the limitations of the independent claim 98). The specification also discloses the sequences of multiple PD-L1 antibodies without indicating the correspondence between their structures and the functional modulation of PD-L1 activity. Since only one construct fulfills the limitations of the independent claim 98, it is clear that this construct, simultaneously, cannot fulfill the limitations of the claims 106 and 107. It corresponds to one or the other of the claims.
With respect to claim 109, there is no construct that is representative of the claim limitations. 
The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 98-102, and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Tavernier et al., in view of Piehler et al. (all cited in the previous Office actions) and in further view of Ghiotto et al. (PD-L1 and PD-L2 differ in their molecular mechanisms of interaction with PD-1. Internat. Immunol. 22, 651-660, 2010). 
The claims are drawn to a chimeric protein comprising: (a) a targeting moiety that comprises a recognition domain that recognizes and binds to programmed cell death protein 1 ligand 1 (PD-L1 ), wherein the targeting moiety comprises a recombinant heavy chain- only antibody NHH), a single-chain antibody (scFv), or a shark heavy-chain-only antibody (VNAR); and (b) a modified signaling agent, wherein the modified signaling agent is a human interferon alpha 2 (IFNα2) comprising an amino acid sequence having at least 98% identity with a sequence selected from SEQ ID NO: 179 or 180 and having one or more mutations at one or more position of amino acids 144-154, wherein the mutated human IFNa2 has reduced affinity or activity as compared to wild type human IFNa2, and the reduced affinity or activity of the mutated human IFNa2 is restorable by the targeting moiety. The mutations may be M148A, R149A, and L153A.
Tavernier et al. discloses a fusion of modified α-helical bundle cytokine to a
targeting moiety, preferably an antibody, generating a chimeric molecule (abstract). It
discloses that a modified α-helical bundle cytokine, with a decreased affinity for the α-helical bundle cytokine receptor and a consequent decreased specific bioactivity, can
be fused to a targeting moiety, wherein the bioactivity is restored toward the targeted
cells, but not toward cells that are not targeted by the construct [0009]. This construct
has the advantage over the art of having less side effects, especially a lower systemic
toxicity, while retaining the bioactivity against the target cells [0009]. The reference
teaches that IFNα2 mutations are in the region of amino acids 144-154, in particular be M148A, R149A, and L153A ([0011]). Since the reference uses human IFNα2 (see Examples) the numbering is the same as in the instant SEQ ID NOs 179 and 180 (nota bene, the sequence of human IFNα2 is well known in the art (e.g., Lo et al. -of record- SEQ ID NO: 9)).
The targeting moiety is targeting a marker expressed on an IFN receptor-expressing cell, preferably a cell expressing IFNαR2 which can be a cancer cell. Examples for targeted markers offered are CD20, HER2.  The targeting moiety is directed toward a marker specifically expressed on the surface of an immune cell type on which IFN may regulate activity and/or differentiation. A targeting moiety can be a protein as a part of a specifically binding protein complex, or any specifically binding protein or protein fragment, known to the person skilled in the art. It includes, but is not limited to, carbohydrate binding domains (CBD), lectin binding proteins, heavy chain antibodies (cab), single domain antibodies (sdAb), minibodies, the variable domain of camelid heavy chain antibodies (VHH), the variable domain of the new antigen receptors (VNAR), affibodies, alphabodies, designed ankyrin-repeat domains (DARPins), anticalins, knottins and engineered CH2 domains (nanoantibodies) ([0013]-[0014]). The reference teaches that the activity of the mutants is higher when the construct is targeted, and that the effect of targeting for the mutant is bigger than for wild-type [0069]. In examples 8 and 9 the reference describes the use of an anti PD-L2-IFN mutant chimera targeted towards cells expressing PD-L2.
The reference also does not teach the PD-L1 antibody as a targeting moiety.
Piehler et al. teaches interferon alpha2 mutants. Specifically, L153A, R149A and M148A are disclosed on page 40426 (col. 2, paragraph 3). The reference teaches that the binding of IFN to IFNR is reduced 13-20 fold.
Ghiotto et al. teaches that the programmed death-1 (PD-1) molecule is involved in peripheral tolerance and in the immune escape mechanisms during chronic viral infections and cancer. PD-1 interacts with two ligands, PD-L1 and PD-L2.  PD-L1 and PD-L2 bound PD-1 with comparable affinities, but striking differences were observed at the level of the association and dissociation characteristics. PD-L1, but not PD-L2, had a delayed interaction reminiscent of a phenomenon of conformational transition. These mechanisms were confirmed by using PD-L1 mAbs that delayed the dissociation of PD-L1 from PD-1 (abstract).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to generate a chimera comprising a R149A, L153A, and M148A mutated human interferon alpha 2 and as such having a reduced affinity for IFNαR2 as compared to the wild-type human interferon alpha 2; and a targeting moiety, the targeting moiety comprising an antibody directed to PD-L1, wherein the targeting moiety restores the reduced affinity or the mutated human interferon alpha 2 for IFNαR2 on targeted cells, wherein the antibody is a single domain antibody or variable domain to a camelid heavy chain antibody (VHH) by modifying the teachings of Tavernier et al., further in view of Piehler et al. and Ghiotto et al. with a reasonable expectation of success. This is because Tavernier et al teaches chimeras comprising IFNα mutants and single domain antibody or variable domain of a PD-L2 camelid heavy chain antibody (VHH) targeting tumor that restore the activity of the IFNα mutants and one of the targeting moieties is PD-L2. Replacing the target to PD-L1 would represent a functional advantage in the view of the teachings of Ghiotto et al. The delayed dissociation of PD-L1 is enhancing the time that the targeted chimera has in order to act on the PD-L1 expressing cell. This constitutes the motivation to use a PD-L1 targeted chimera as opposed to a PD-L2 based one (as experimentally shown in the Depla declaration considered by the Office). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647